Citation Nr: 0912853	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cold injury 
residuals of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Louis, Missouri.

The issue of entitlement to service connection for cold 
injury residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifest during service; associated 
pathology was not identified until 2005.

2.  Tinnitus is not causally related to active service.


CONCLUSION OF LAW

Tinnitus was not was incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for tinnitus.  Specifically, he alleges 
that his tinnitus began in service as a result of being 
exposed to rifle fire as an infantryman.

However, service treatment records are absent for complaints 
of or treatment for tinnitus or residuals of acoustic trauma.  
Moreover, his November 1967 service separation examination 
revealed "normal" findings of the ears and eardrums.  Of 
importance, no symptomatology consistent with exposure to 
noise was noted at the time of his separation from service.  
Therefore, the evidence does not show a chronic disability in 
service related to tinnitus.

Post-service evidence reflects that the Veteran did not seek 
treatment for or complain of tinnitus for many years after 
service separation.  While he explained that he had 
experienced "noise" in his ears ever since service, the 
claims file is absent of complaints of or treatment for 
tinnitus until his April 2005 claim for service connection.  
Although he reported a history of tinnitus "many years ago" 
during his August 2005 VA audiology examination, there is no 
prior diagnosis of tinnitus of record.    

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1968 and initial 
complaints of tinnitus in 2005.  Given the length of time 
between the time of discharge and his initial reported 
symptoms, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board has also considered the Veteran's statements 
asserting continuity of symptoms and acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 
 
However, the Board finds that the Veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his tinnitus began in service, 
the service treatment records do not support this contention.  
Moreover, the post-service medical evidence does not reflect 
treatment related to tinnitus until 2005, more than 35 years 
following discharge from service.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the 
contrary.  

Significantly, an August 2005 VA audiology examination 
considered the Veteran's reported history of exposure to 
explosions and small arms fire in service.  He reported an 
intermittent (once or twice a month) non-descript noise in 
his right ear lasting a few seconds.  He associated it with 
dizzy spells.  After an examination and review of the claims 
file, the VA examiner opined that tinnitus was not caused by 
or a result of service.  

The examiner reasoned that the audiogram at the time of the 
Veteran's separation from service indicated normal hearing 
and that there was no mention of tinnitus in his service 
treatment records.   The examiner concluded that the 
Veteran's tinnitus was "not as likely as not" related to 
service.  Significantly, there is no other contradicting 
medical evidence of record.

The Board has also considered the Veteran's statements 
alleging a causal connection between his exposure to rifle 
noise in service as and infantryman and his current 
complaints of tinnitus.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms of 
an intermittent noise in his ear because this requires only 
personal knowledge as it comes to him through his senses. 
Layno, 6 Vet. App. at 470.  However, tinnitus is not the type 
of disorder that a lay person can provide competent evidence 
on questions of diagnosis or etiology.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for tinnitus, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO associated service treatment records 
with the claims file, and the Veteran submitted statements on 
his behalf.  Moreover, a VA audiology examination was 
conducted in August 2005.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.


REMAND

With regard to the Veteran's claim for service connection for 
residuals of a cold injury to the feet, the Board finds that 
additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended), 3.326(a) (2008).   

Specifically, in his April 2004 claim for benefits, the 
Veteran stated that he received treatment relating to his 
feet at the VA Medical Center (VAMC) in St. Louis, Missouri.  
To date, however, these records have not been associated with 
the claims file.  Because the Board has identified 
potentially outstanding records pertinent to the Veteran's 
claim on appeal, VA must undertake reasonable efforts to 
obtain such documents as these records may be material to the 
claim.  38 U.S.C.A. § 5103A(b).

If the VAMC treatment records identified above demonstrate a 
current diagnosis of cold injury residuals to the feet, the 
Board finds that a VA medical examination is required to 
determine the nature and etiology of any such diagnosed 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VAMC in St. Louis, Missouri.  
Any negative search result should be 
noted in the record.  

2.  If the treatment records reflect a 
current disability of the feet, schedule 
the Veteran for an appropriate 
examination to determine the nature and 
etiology of his bilateral foot disorder.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

With regard to each diagnosed disorder of 
feet, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to service, including as the 
result of a cold injury in service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for cold injury residuals of 
the feet.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


